Exhibit 10.1

AMENDMENT NO. 10 TO CREDIT AGREEMENT

This AMENDMENT NO. 10 TO CREDIT AGREEMENT (“Amendment”) is entered into as of
September 25, 2008, by and among SAVVIS Communications Corporation, a Missouri
corporation (“Borrower”), SAVVIS, Inc. (f/k/a SAVVIS Communications
Corporation), a Delaware corporation (“Holdings”), Wells Fargo Foothill, Inc.,
as a Lender and as Agent for all Lenders (“Agent”) and the other Lenders party
to the Credit Agreement (as hereinafter defined).

W I T N E S S E T H:

WHEREAS, Borrower, Holdings, Agent and Lenders are parties to that certain
Credit Agreement, dated as of June 10, 2005 (as amended, modified and
supplemented from time to time, the “Credit Agreement”; capitalized terms not
otherwise defined herein have the definitions provided therefore in the Credit
Agreement);

WHEREAS, Borrower has informed Agent and Lenders that, on the date hereof,
Borrower desires to enter into (i) that certain First Amendment to Deed of Lease
with RHP Industrial, LLC, an affiliate of RREEF, relating to the leased location
at 45901 Nokes Boulevard, Sterling, Virginia and (ii) that certain First
Amendment to Deed of Lease with RHP Industrial, LLC, an affiliate of RREEF,
relating to the leased location at 45845 Nokes Boulevard., Sterling, Virginia,
in the forms attached hereto as Exhibit A (the “Sterling Leases”);

WHEREAS, Borrower has informed Agent and Lenders that it desires to amend the
Credit Agreement in certain respects to among other things permit the
Indebtedness under the Sterling Leases and Agent and Lenders have agreed to
amend the Credit Agreement as set forth herein;

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Amendment. Subject to the satisfaction of the conditions set forth in
Section 2 below, the Credit Agreement is amended as follows:

(a) Clause (g) of Section 6.1 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

(g) Indebtedness of up to $32,000,000 in the aggregate owing under the Sterling
Leases,

(b) The following new defined term is hereby added to Schedule 1.1 of the Credit
Agreement in its appropriate alphabetical order:

“Sterling Leases” means each of the (i) First Amendment to Deed of Lease dated
September 25, 2008 between Borrower and RPH Industrial, LLC, an affiliate of
RREEF, with respect to the leased location at 45901 Nokes Boulevard,



--------------------------------------------------------------------------------

Sterling, Virginia, and (ii) First Amendment to Deed of Lease dated
September 25, 2008 between Borrower and RPH Industrial, LLC, an affiliate of
RREEF, with respect to the leased location at 45845 Nokes Boulevard, Sterling,
Virginia, in each case as in effect on the Tenth Amendment Effective Date.

“Tenth Amendment Effective Date” means September 25, 2008.

2. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the following conditions precedent (unless specifically waived in writing by
Agent), each to be in form and substance satisfactory to Agent:

(a) Agent shall have received a fully executed copy of this Amendment, together
with the Consent and Reaffirmation attached hereto;

(b) Borrower shall have delivered to Agent fully executed copies of the Sterling
Leases;

(c) Borrower shall have provided to Agent, for the pro rata benefit of Lenders,
an amendment fee in the amount of $25,000 in connection with the execution and
delivery by Lenders of this Amendment, which fee shall be fully earned and
payable on the date hereof;

(d) Borrower shall have delivered to Agent such other documents, agreements and
instruments as may be requested or required by Agent in connection with this
Amendment, each in form and content acceptable to Agent;

(e) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Agent and its legal counsel; and

(f) No Default or Event of Default shall have occurred and be continuing.

3. Miscellaneous.

(a) Warranties and Absence of Defaults. In order to induce Agent to enter into
this Amendment, each of Borrower and Holdings hereby warrants to Agent, as of
the date hereof, that the representations and warranties of Borrower and
Holdings contained in the Credit Agreement are true and correct as of the date
hereof as if made on the date hereof (other than those which, by their terms,
specifically are made as of certain dates prior to the date hereof).

(b) Expenses. Each of Borrower and Holdings, jointly and severally, agree to pay
on demand all costs and expenses of Agent in connection with the preparation,
negotiation, execution, delivery and administration of this Amendment and all
other instruments or documents provided for herein or delivered or to be
delivered hereunder or in connection herewith. All obligations provided herein
shall survive any termination of the Credit Agreement as amended hereby.

(c) Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of New York.

 

-2-



--------------------------------------------------------------------------------

(d) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
Receipt by telecopy of any executed signature page to this Amendment shall
constitute effective delivery of such signature page.

4. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each of Borrower and Holdings, on behalf of itself and
its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and Lenders, and their successors and assigns, and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other Persons being hereinafter referred to collectively as
the “Releasees” and individually as a “Releasee”), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every name and nature, either known or suspected, both at law and in equity,
which Borrower or Holdings or any of their successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Amendment, including, without limitation, for or on account
of, or in relation to, or in any way in connection with any of the Credit
Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto.

(b) Each of Borrower and Holdings understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

[Signature Page Follows]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

SAVVIS COMMUNICATIONS CORPORATION,


a Missouri corporation, as Borrower

By:  

/s/ Philip J. Koen

Title:   Chief Executive Officer

SAVVIS, INC.,


a Delaware corporation, as Holdings

By:  

/s/ Philip J. Koen

Title:   Chief Executive Officer

 

Amendment No. 10 to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, INC., a California corporation, as Agent and as a Lender
By:  

/s/ Nichol Shuart

Title:   Vice President

 

Amendment No. 10 to Credit Agreement



--------------------------------------------------------------------------------

OHSF FINANCING, LTD., as a Lender By:  

/s/ Scott D. Krase

Title:   Authorized Signatory

 

OHSF II FINANCING, LTD., as a Lender By:  

/s/ Scott D. Krase

Title:   Authorized Signatory

 

OAK HILL CREDIT OPPORTUNITIES FINANCING, LTD., as a Lender

By:  

/s/ Scott D. Krase

Title:   Authorized Signatory

 

OAK HILL CREDIT ALPHA FINANCE I, LLC, as a Lender By:   Oak Hill Credit Alpha
Fund, L.P.,   its Member By:   Oak Hill Credit Alpha Gen Par, L.P.,   its
General Partner By:   Oak Hill Credit Alpha MGP, LLC,
its General Partner

 

  By:  

/s/ Scott D. Krase

  Title:   Authorized Signatory

 

OAK HILL CREDIT ALPHA FINANCE I (OFFSHORE), LTD., as a Lender

By:  

/s/ Scott D. Krase

Title:   Authorized Signatory

 

Amendment No. 10 to Credit Agreement



--------------------------------------------------------------------------------

FIRST BANK BUSINESS CAPITAL, INC. f/k/a FB COMMERCIAL FINANCE, INC., as a Lender

By:  

/s/ Gregg Nuitt

Title:   Vice President

 

Amendment No. 10 to Credit Agreement



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby (i) acknowledges receipt of a copy of the
foregoing Amendment No. 10 to Credit Agreement (the “Amendment”); (ii) consents
to Borrower’s execution and delivery of the Amendment; (iii) agrees to be bound
by the Amendment; and (iv) reaffirms that the Loan Documents to which it is a
party (and its obligations thereunder) shall continue to remain in full force
and effect. Although each of the undersigned has been informed of the matters
set forth herein and have acknowledged and agreed to same, each of the
undersigned understands that Agent and Lenders have no obligation to inform any
of the undersigned of such matters in the future or to seek any of the
undersigned’s acknowledgment or agreement to future amendments, waivers or
consents, and nothing herein shall create such a duty.

IN WITNESS WHEREOF, each of the undersigned has executed this Consent and
Reaffirmation on and as of the date of the Amendment.

 

SAVVIS, INC., a Delaware corporation By:  

/s/ Philip J. Koen

Title:   Chief Executive Officer

SAVVIS COMMUNICATIONS INTERNATIONAL, INC., a Delaware corporation

By:  

/s/ Philip J. Koen

Title:   Chief Executive Officer SAVVIS FEDERAL SYSTEMS, INC., a Delaware
corporation By:  

/s/ Philip J. Koen

Title:   Chief Executive Officer